1
2
3
4
5
6
7
8
9
                   IN THE UNITED STATES DISTRICT COURT
10
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13   MOLDEX-METRIC, INC., a       )
     California corporation,      )
14                                )
15                  Plaintiff,    )   CASE NO. 2:18-cv-03502-JFW
                                  )   (AGRx)
16            v.                  )
                                  )   AMENDMENTS TO PROTECTIVE
17   SWEDSAFE AB, a Swedish       )   ORDER
     company,                     )
18                                )
19                  Defendant.    )

20
21
22
23
24
25
26
27
28
                                                           Case No. 2:18-cv-03502
                                             AMENDMENTS TO PROTECTIVE ORDER
1        Having considered the parties’ stipulation, and for good cause having been
2 shown, the parties’ stipulation is hereby approved.
3        IT IS HEREBY ORDERED the section 15 of the Protective Order is amended
4 to provide as follows:
5               Subject to the limitations in Section 7.1, Protected Material of
         the Parties disclosed pursuant to this Protective Order shall be used only
6
         for purposes of this litigation, Moldex’s actions against McKeon
7        Products, Inc. (Moldex-Metric, Inc. v. McKeon Products, Inc., Case No.
         18-cv-06953-DSF-GJS and Moldex-Metric, Inc. v. McKeon Products,
8
         Inc., Case. No. CV11-01742-CBM)), and any corresponding appeals.
9        The Parties shall maintain at least one set of documents and testimony
         produced and/or disclosed in this case, including the corporate
10
         deposition testimony of SwedSafe, and any documents or
11       communications referring to or incorporating information from such
         documents and testimony (“Preserved Material”), regardless of whether
12
         such Preserved Material were designated as Protected Material, until
13       final termination of Moldex’s actions against McKeon Products, Inc.,
14       including any appeals.
                Within 60 days after final disposition of Moldex’s actions against
15       McKeon Products, Inc., including any appeals, each Receiving Party
16       must return all Protected Material to the Producing Party or, destroy
         such material. As used in this subdivision, “all Protected Material”
17       includes all copies, abstracts, compilations, summaries, and any other
18       format reproducing or capturing any of the Protected Material.
         Whether the Protected Material is returned or destroyed, the Receiving
19       Party must submit a written certification to the Producing Party (and, if
20       not the same person or entity, to the Designating Party) by the 60 day
         deadline that (1) identifies (by category, where appropriate) all the
21       Protected Material that was returned or destroyed and (2) affirms that
22       the Receiving Party has not retained any copies, abstracts,
         compilations, summaries or any other format reproducing or capturing
23       any of the Protected Material. Notwithstanding this provision, Counsel
24       are entitled to retain an archival copy of all pleadings, motion papers,
         trial, deposition, and hearing transcripts, legal memoranda,
25       correspondence, deposition and trial exhibits, expert reports, attorney
26       work product, and consultant and expert work product, even if such
         materials contain Protected Material. Any such archival copies that
27       contain or constitute Protected Material remain subject to this Protected
28       Order as set forth in Section 4 (DURATION).

                                             -1-                       Case No. 2:18-cv-03502
                                                         AMENDMENTS TO PROTECTIVE ORDER
1         IT IS FURTHER ORDERED that section 7.1 of the Protective Order is
2 amended to provide as follows:
3                Basic Principles. A Receiving Party may disclose Protected
          Material only to the categories of persons and under the conditions
4
          described in this Order. When the litigation has been terminated, a
5         Receiving Party must comply with the provisions of section 15 below
          (FINAL DISPOSITION). Protected Material must be stored and
6
          maintained by a Receiving Party at a location and in a secure manner
7         that ensures that access is limited to the persons authorized under this
          Order. All Protected Material, along with the information contained in
8
          the Protected Material, shall be used solely for purposes of this action,
9         and no person receiving such Protected Material shall, directly or
          indirectly, transfer, disclose, or communicate in any way the contents
10
          of the documents to any person other than those specified in Paragraphs
11        7.2 and 7.3; provided, however, Protected Material that explicitly
12        identifies McKeon Products, Inc. as the author, sender, or recipient, or
          which discusses or concerns any statements made or actions taken by,
13        for, or on behalf of McKeon Products, Inc., as well as any testimony
14        regarding such Protected Material, may be used in Moldex’s actions
          against McKeon Products, Inc. (Moldex-Metric, Inc. v. McKeon
15        Products, Inc., Case No. 18-cv-06953-DSF-GJS and Moldex-Metric,
16        Inc. v. McKeon Products, Inc., Case. No. CV11-01742-CBM), and any
          corresponding appeals, provided that its confidentiality is maintained
17        in those actions under the same or substantially similar
18        "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL ATTORNEYS'
          EYES ONLY" designations (as the case may be).
19
20
     DATED: February 20, 2019
21
22
23                                          Hon. Alicia G. Rosenberg
24                                          United States Magistrate Judge

25
26
27
28

                                              -2-                      Case No. 2:18-cv-03502
                                                         AMENDMENTS TO PROTECTIVE ORDER
